UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7199



CARL A. EUBANKS,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; B. G. COMPTON,

                                           Respondents - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-307)


Submitted:   May 19, 2005                     Decided:   May 24, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl A. Eubanks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Carl A. Eubanks appeals a district court order dismissing

without prejudice his 28 U.S.C. § 2241 (2000) petition.             We have

reviewed the record and the district court’s memorandum opinion and

affirm for the reasons cited by the district court.          See Eubanks v.

United States, No. CA-04-307 (W.D. Va. filed June 17, 2004; entered

June 18, 2004).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.*



                                                                    AFFIRMED




     *
      To the extent that Eubanks may be seeking authorization under
28 U.S.C. § 2244 (2000) to file a second and successive 28 U.S.C.
§ 2255 (2000) motion on the basis of the rules announced in United
States v. Booker, 125 S.Ct. 738 (2005), and Blakely v. Washington,
124 S. Ct. 2531 (2004), we deny authorization.

                                  - 2 -